Name: Council Implementing Regulation (EU) 2016/1984 of 14 November 2016 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 14.11.2016 EN Official Journal of the European Union LI 305/1 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1984 of 14 November 2016 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) In view of the deteriorating situation in Syria, 18 persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2016. For the Council The President F. MOGHERINI (1) OJ L 16, 19.1.2012, p. 1. ANNEX The following persons are added to the list of natural and legal persons, entities or bodies set out in Annex II to Regulation (EU) No 36/2012: List of natural and legal persons, entities or bodies referred to in Articles 14, 15(1)(a) and 15(1a) A. Persons Name Identifying information Reasons Date of listing 217. Atef Naddaf Date of birth: 1956 Place of birth: Damascus Countryside Higher Education Minister. Appointed in July 2016. 14.11.2016 218. Hussein Makhlouf (a.k.a. Makhluf) Date of birth: 1964 Place of birth: Lattakia Former Governor of Damascus Governorate Local Administration Minister. Appointed in July 2016. Cousin of Rami Makhlouf. 14.11.2016 219. Ali Al-Zafir (a.k.a. al-Dafeer) Date of birth: 1962 Place of birth: Tartous Communications and Technology Minister. Appointed in July 2016. 14.11.2016 220. Ali Ghanem Date of birth: 1963 Place of birth: Damascus Minister for Petroleum and Mineral Resources. Appointed in July 2016. 14.11.2016 221. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) Ramez Tourjman (a.k.a Tourjuman) Date of birth: 1966 Place of birth: Damascus Information Minister. Appointed in July 2016. 14.11.2016 222. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) al-Ahmed (a.k.a. al-Ahmad) Date of birth: 1961 Place of birth: Lattakia Culture Minister. Appointed in July 2016. 14.11.2016 223. Ali Hamoud (a.k.a. Hammoud) Date of birth: 1964 Place of birth: Tartous Transport Minister. Appointed in July 2016. 14.11.2016 224. Mohammed Zuhair (a.k.a. Zahir) Kharboutli Place of birth: Damascus Electricity Minister. Appointed in July 2016. 14.11.2016 225. Maamoun Hamdan Date of birth: 1958 Place of birth: Damascus Finance Minister. Appointed in July 2016. 14.11.2016 226. Nabil al-Hasan (a.k.a. al-Hassan) Date of birth: 1963 Place of birth: Aleppo Minister of Water Resources. Appointed in July 2016. 14.11.2016 227. Ahmad al-Hamu (a.k.a. al-Hamo) Date of birth: 1947 Minister for Industry. Appointed in July 2016. 14.11.2016 228. Abdullah al-Gharbi (a.k.a. al-Qirbi) Date of birth: 1962 Place of birth: Damascus Minister of Internal Trade and Consumer Protection. Appointed in July 2016. 14.11.2016 229. Abdullah Abdullah Date of birth: 1956 State Minister. Appointed in July 2016. 14.11.2016 230. Salwa Abdullah Date of birth: 1953 Place of birth: Quneitra State Minister. Appointed in July 2016. 14.11.2016 231. Rafe'a Abu Sa'ad (a.k.a. Saad) Date of birth: 1954 Place of birth: Habran village (Sweida province) State Minister. Appointed in July 2016. 14.11.2016 232. Wafiqa Hosni Date of birth: 1952 Place of birth: Damascus State Minister. Appointed in July 2016. 14.11.2016 233. Rima Al-Qadiri (a.k.a. Al-Kadiri) Date of birth: 1963 Place of birth: Damascus Minister for Social Affairs (since August 2015). 14.11.2016 234. Duraid Durgham Governor of the Central Bank of Syria. Responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria, which is also listed. 14.11.2016